Exhibit 10.1

 

LOGO [g802843newstarbuckslogo.jpg]

June 27, 2018

Scott Maw

Subject: Transition Agreement

Dear Scott,

I appreciate your contributions to Starbucks and the support you have provided
over the past seven years. I respect your desire to transition to a new phase of
your life while supporting Starbucks desire to attract fresh leadership in the
finance role. Your willingness to support a transition period in support of new
finance leadership while providing advisory services allows us both to more
gracefully manage this transition. This letter outlines the terms and the
corresponding recognition for you in this process.

Your employment with Starbucks will continue through November 30, 2018, allowing
you to receive your equity awards that are scheduled to vest in November 2018
and your FY18 EMBP bonus under the terms of the Plan. Upon the hiring of a new
chief financial officer (cfo), you will remain a partner and transfer to the
role of senior advisor to the ceo, with your same salary and benefits,
continuing to report directly to me to assist the new cfo as needed. In addition
to your regular salary and any FY18 EMBP bonus you may receive, if you do not
resign prior to November 30, 2018, you will be entitled to a transition bonus of
$400,000. The payment of the transition bonus will be made no later than
December 31, 2018, subject to your execution without revocation of a separation
agreement and general release signed by you on a form provided by Starbucks (the
“separation agreement”) following the cessation of your employment on
November 30, 2018.

Effective December 1, 2018 you will transition from being a partner to a senior
consultant reporting directly to me, providing advice as requested by me or the
new cfo. As a consultant, you will be paid a consultancy fee of $250,000 per
month, to be paid by the 15th of the following month, through March 31, 2019
(the “consultancy period”). This consultancy fee is in lieu of any further
compensation or benefits you would have received as a continuing employee of
Starbucks. In the event you terminate the consultancy prior to March 31, 2019,
you will be entitled only to the pro-rated fee for the month in which you
terminated the consultancy.

In the event of your separation from employment or termination of the
consultancy due to your death or “permanent disability” (within the meaning of
our long-term disability plan), the full amount of any then unpaid transition
bonus and consultancy fees will be paid to (1) in case of your death, the
beneficiary of your company-sponsored executive life insurance and (2) in case
of your permanent disability, to your personal representative to be used for
your benefit, with such amounts being paid within ten (10) business days after
such separation from service. Termination of your employment or consultancy, as
applicable, for unsatisfactory performance or misconduct will result in
forfeiture of any entitlements to further payment of salary amounts, unpaid
transition bonus and consultancy fees. Subject to your execution without
revocation of the separation agreement, the involuntary termination of your
employment or consultancy, as applicable, for reasons other than unsatisfactory
performance or misconduct, will result in the acceleration of any then unpaid
transition bonus, the



--------------------------------------------------------------------------------

value of unvested equity scheduled to vest in November 2018, the value of any
unpaid FY18 EMBP bonus at the amount under the Plan and any unpaid consultancy
fees, which will be paid within ten (10) business days of the effective date of
the separation agreement.

Please note that this offer does not constitute an expressed or implied contract
of employment for a specific duration of time. Your employment will continue to
be “at will”, meaning that either you or Starbucks can end the employment
relationship at any time, for any reason not prohibited by law. All salary and
transition bonus payments due hereunder are subject to applicable tax
withholding by Starbucks. You will be responsible for the payment of any taxes
due in respect of the consultancy fees.

If you have any questions, please do not hesitate to reach out to Lucy Helm.
Thank you for all you have done and continue to do for me personally, the
company and most importantly our partners.

/s/ Kevin Johnson

Kevin Johnson

president and ceo

I accept this offer according to the terms set forth above.

 

Signed  

/s/ Scott Maw

  Date  

June 27, 2018

 

Page 2 of 2